Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2022

                                       No. 04-22-00477-CR

                            EX PARTE Ricardo Guevara AGUIRRE

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10426CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
        Appellant Ricardo Guevara Aguirre seeks to appeal the trial court’s denial of his
application for writ of habeas corpus. The clerk’s record does not contain the required trial court
certification of appellant’s right of appeal concerning the order denying habeas relief, which is
the order appellant seeks to appeal here. See TEX. R. APP. P. 25.2(a)(2) (requiring trial court to
enter certification of defendant’s right of appeal “each time it enters a judgment of guilt or other
appealable order”) (emphasis added), (d) (requiring record to include trial court’s certification).
Accordingly, we ORDER the trial court on or before August 22, 2022 to sign a certification of
appellant’s right of appeal from the order denying habeas corpus relief as required by Texas Rule
of Appellate Procedure 25.2(a)(2). See TEX. R. APP. P. 25.2(a)(2), 44.4. We further ORDER the
trial court clerk file a supplemental clerk’s record containing the trial court’s certification with
this court no later than September 1, 2022. See TEX. R. APP. P. 34.5(c)(2).




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court